Citation Nr: 0701902	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-10 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) on the basis of 
the need for regular aid and attendance of another person or 
by reason of being housebound.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for special monthly pension based upon 
the need for aid and attendance or by reason of being 
housebound.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He needs attendance with driving and assistance 
from devices or other people for ambulation, but is generally 
independent in self-care and activities of daily living, and 
is able to leave his house at his discretion.  He has no 
physical or mental incapacity requiring regular care or 
assistance against dangers in his daily environment.

4.  The veteran is not substantially confined to his house or 
its immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
of regular aid and attendance or by reason of being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Monthly Pension

The veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-
(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d)(1) and (2) (2006).

A veteran will be determined to be "permanently housebound" 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2006).

VA and private treatment records dated from August 1994 to 
October 2004 show that the veteran is status post total left 
hip replacement and has been diagnosed with arterial 
hypertension, degenerative joint disease of the upper 
extremity joints, degenerative joint disease of the knees, 
degenerative disc disease of the lumbar spine, residual burn 
scars on both upper extremities and the chin, benign 
prostatic hypertrophy, and early senile cataracts.

The veteran underwent VA orthopedic examination in August 
2005.  At that time, the veteran complained of daily severe 
left hip and bilateral knee pain that had increasingly 
bothered him in the past three years.  The veteran did not 
complain of upper extremity pain.  The left hip pain, in 
particular, had been worst in intensity and frequency, and 
was unrelieved by pain medication or by physical therapy.  
The pain in both his left hip and his knees was reportedly 
worse with prolonged standing, sitting, or walking, with 
exacerbations of pain occurring with cloudy or rainy weather.  
The veteran reported that use of a self-propelled wheelchair 
was required for long distances, while a cane or crutches was 
sufficient for short-distance ambulation.  In describing the 
effect of his left hip and bilateral knee pain on his 
occupation and daily activities, the veteran reported he had 
long been retired and that he was independent in self-care 
and activities of daily living.  

Physical examination revealed some limitation of motion of 
his knees, and tenderness of the left hip and bilateral knee 
joints.  The diagnoses were status post total left hip 
replacement with residual pain, and patellofemoral 
dysfunction and degenerative joint disease of the knees, 
bilaterally.

The veteran also underwent a VA Aid and Attendance or 
Housebound examination in August 2005.  The veteran was noted 
to have arrived for the examination by private car, 
accompanied by his spouse and neighbor.  He needed assistance 
with traveling.  The veteran was noted to not be bedridden or 
wheelchair-ridden, but required the use of crutches for 
ambulation.  He stated that he occasionally used a 
wheelchair.  He had early senile cataracts in both eyes, and 
refraction error corrected by eyeglasses.  The veteran was 
generally independent in the activities of daily living but 
had some limitations of mobility secondary to left leg and 
hip pain and bilateral knee pain.  The veteran described a 
typical day as being spent reading, listening to the radio 
and music, watching television, meeting friends, or staying 
home.  He stated that he avoided prolonged walking or 
standing due to pain in his left hip and lower extremities, 
but stated that he could leave the house at any time he 
chose.  Physical examination revealed that the veteran was 
able to satisfactorily ambulate with the assistance of a 
device or another person, and was able to ambulate 
independently with short step locomotion.  No functional 
limitations of the upper extremities were found.  The veteran 
was determined to be competent to manage his household 
finances.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  The veteran's 
diminished visual acuity is fully corrected by lenses, and he 
thus does not meet the criteria of blindness, or near 
blindness.  Additionally, as the veteran reported that he 
lives at home with his wife, he does not meet the criteria of 
confinement to a nursing home due to mental or physical 
incapacity.  
The veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  While 
he has reported that he requires assistance with traveling 
due to the fact that he cannot drive, the evidence does not 
suggest that the veteran would be unable to dress, feed 
himself, or attend to his hygiene needs without the 
assistance of others.  No functional limitations of the upper 
extremities were found on examination in August 2005.  He is 
able to walk with the assistance of crutches and on his own 
for short distances.  He was found competent to manage his 
household finances on examination in August 2005.  

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound.  The evidence does not show that he is 
housebound.  On VA examination in August 2005, the veteran 
stated that he was able to leave the house whenever and as 
often as he liked.  While the veteran does have difficulty 
walking due to his non-service-connected left hip and 
bilateral knee conditions, he is not confined to his house by 
his disabilities.

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004; a rating 
decision in February 2005; and a statement of the case in 
March 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.






ORDER

Special monthly pension based upon the need for aid and 
attendance or by reason of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


